



BROWN & BROWN, INC.
2010 STOCK INCENTIVE PLAN




1.    Establishment, Purpose and Term of Plan.


1.1    Establishment. Brown & Brown, Inc. 2010 Stock Incentive Plan (the “Plan”)
was established effective as of March 9, 2010 (the “Effective Date”). The Plan
was subsequently amended as follows: (i) effective December 15, 2015, the Plan
was amended to permit the use of methods in addition to the delivery of share
certificates in order to issue shares of Stock pursuant to awards granted under
the Plan; (ii) effective January 20, 2016, the Plan was amended to authorize the
grant of restricted stock units; (iii) effective February 19, 2016, the Plan was
amended to add minimum vesting requirements for Options and Stock Appreciation
Rights and modify the provision for adjustment of performance targets and the
related level of achievement under certain Stock Grants; (iv) effective March
23, 2016, the Plan was amended to increase the number of shares authorized to be
issued under the Plan and expressly state that shares acquired by the
Corporation under certain circumstances will not again be available for issuance
under the Plan; and (v) effective March 14, 2017, the Plan was amended to
increase the number of shares authorized to be issued under the Plan. This
restatement of the Plan incorporates the Plan amendments from the Effective Date
to March 14, 2017.


1.2    Purpose. The purpose of the Plan is to promote the success of the
Corporation and its stockholders by attracting and retaining Employees and
Directors by supplementing their cash compensation and providing a means for
them to increase their holdings of Stock of the Corporation. The opportunity so
provided and the receipt of Awards as compensation are intended to foster in
participants a strong incentive to put forth maximum effort for the continued
success and growth of the Corporation for the benefit of customers and
stockholders, to aid in retaining individuals who put forth such efforts, and to
assist in attracting the best available individuals in the future. Awards
granted under the Plan may be Incentive Stock Options, Nonqualified Stock
Options, Stock Grants, and Stock Appreciation Rights. Such Awards will be
granted to certain Employees and Directors to recognize and reward outstanding
individual performance.


1.3    Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued. However, all Awards
shall be granted, if at all, within ten (10) years from the Effective Date.
Notwithstanding the foregoing, if the maximum number of shares of Stock issuable
pursuant to the Plan as provided in Section 4.1 has been increased at any time,
all Awards shall be granted, if at all, within ten (10) years from the date such
amendment was adopted by the Board.


2.    Definitions and Constructions; Sub-Plans.


2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:


(a)    "Award" means an Option, Stock Appreciation Right or Stock Grant.







--------------------------------------------------------------------------------





        
(b)    "Award Agreement" means a written or electronic agreement between the
Corporation and a Grantee setting forth the terms, conditions and restrictions
of an Award granted to the Grantee.


(c)    “Board” means the Board of Directors of the Corporation.


(d)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.


(e)    “Committee” means the Compensation Committee of the Board or such other
committee of the Board duly appointed to administer the Plan, and being composed
and having such powers as are specified in the Plan or by the Board as generally
provided for in the Plan.


(f)    “Corporation” means Brown & Brown, Inc., a Florida corporation, or any
successor corporation thereto.


(g)    "Director" means a member of the Board.


(h)    “Disability” means, with respect to a particular Grantee, that he or she
is entitled to receive benefits under the long-term disability plan of the
Corporation or a Subsidiary, as applicable, or, in the absence of such a plan,
the complete and permanent inability by reason of illness or accident to perform
the duties of the person’s occupation at the time when such disability
commenced, or, if the Grantee was retired when such disability commenced, the
inability to engage in any substantial gainful activity, in either case as
determined by the Committee based upon medical evidence acceptable to it.


(i)    “Employee” means any person treated as an employee (including an officer
or a Director who is also treated as an employee) in the records of the
Corporation or its Subsidiaries.


(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(k)    “Fair Market Value” means, as of any date, the closing price of the Stock
on the New York Stock Exchange, Inc. (as published by The Wall Street Journal,
if published) on such date, or if the Stock was not traded on such day, on the
next preceding day on which the Stock was traded.


(l)    "Grantee" means a person who has been granted one or more Awards under
this Plan.


(m)    “Incentive Stock Option” means an Option so denominated in the Award
Agreement and which qualifies as an incentive stock option within the meaning of
Section 422(b) of the Code.


            





--------------------------------------------------------------------------------





(n)    “Nonqualified Stock Option” means an Option so denominated or which does
not qualify as an Incentive Stock Option.


(o)    “Option” means a right to purchase Stock (subject to adjustment as
provided in Section 4.2) pursuant to the terms and conditions of the Plan. An
Option may be either an Incentive Stock Option or a Nonqualified Stock Option.


(p)    “Ownership Change Event” shall mean the occurrence of any of the
following with respect to the Corporation:                


(i)    the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Corporation of more than fifty percent
(50%) of the voting stock or beneficial ownership of the Corporation;


(ii)    a merger or consolidation in which the Corporation is a party; or


(iii)    the sale, exchange, or transfer of all or substantially all of the
assets of the Corporation.


(q)    “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.


(r)    “Stock” means the Corporation’s common stock, $.10 par value, as adjusted
from time to time in accordance with Section 4.2.


(s)    "Stock Appreciation Right" or "SAR" has the meaning set forth in Section
7 of the Plan.


(t)    "Stock Grant" means shares of Stock or units representing rights to
receive shares of Stock that are granted to a Grantee pursuant to Section 8 of
the Plan.


(u)    “Subsidiary” means any present or future “subsidiary corporation” of the
Corporation, as defined in Section 424(f) of the Code.


(v)    “Ten Percent Owner Grantee” means a Grantee who, at the time an Option is
granted to the Grantee, owns stock constituting more than ten percent (10%) of
the total combined voting power of all classes of stock of Corporation within
the meaning of Section 422(b)(6) of the Code. For the purpose of determining
under any provision of this Plan whether a Grantee owns stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Corporation, attribution rules contained in Section 424(d) of the Code shall
apply.


(w)    “Transfer of Control” shall mean an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Corporation immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Corporation’s voting stock immediately before
the Transaction,





--------------------------------------------------------------------------------





direct or indirect beneficial ownership of more than fifty percent (50%) of the
total combined voting power of the outstanding voting stock of the Corporation
or the corporation or corporations to which the assets of the Corporation were
transferred (the “Transferee Corporation(s)”), as the case may be. For purposes
of the preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting stock of one or
more corporations which, as a result of the Transaction, own the Corporation or
the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Committee shall have the right to
determine whether multiple sales or exchanges of the voting stock of the
Corporation or multiple Ownership Change Events are related, and its
determination shall be final, binding and conclusive.


2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural, the plural shall include the singular, and the term “or” shall
include the conjunctive as well as the disjunctive.


2.3    Sub-Plans for Foreign Subsidiaries. The Board may adopt sub-plans
applicable to particular foreign Subsidiaries. All Awards granted under such
sub-plans shall be treated as grants under the Plan. The rules of such sub-plans
may take precedence over other provisions of the Plan, with the exception of
Section 4, but unless otherwise superseded by the terms of such sub-plan, the
provisions of the Plan shall govern the operation of such sub-plan.


3.    Administration.


3.1    Administration. The Plan shall be administered by the Committee which
shall be duly appointed by the Board. All questions of interpretation of the
Plan or of any Award shall be determined by the Committee, and such
determination shall be final and binding upon all persons having an interest in
the Plan or such Award. The composition of the Committee shall at all times
comply with the requirements of Rule 16b-3 under the Exchange Act and with the
requirements of Section 162(m) of the Code, and all members of the Committee
shall be “non-employee directors” as defined by Rule 16b-3 and “outside
directors” as referred to in Section 162(m).


3.2    Powers of the Committee. The Committee shall have full power and
authority with respect to the Plan, except those specifically reserved to the
Board, and subject at all times to the terms of the Plan and any applicable
limitations imposed by law. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its sole discretion:


(a)    to grant Awards in the forms of Options, Stock Appreciation Rights and
Stock Grants, and to determine the persons to whom, and the time or times at
which, Awards shall be granted and the types and amounts of such Award, which
determination need not be uniform among persons similarly situated and may be
made selectively among Employees and Directors;


(b)    to designate Options as Incentive Stock Options or Nonqualified Stock
Options;





--------------------------------------------------------------------------------







(c)    to determine the terms, conditions and restrictions applicable (which
need not be identical) to each Award, including, without limitation, (i) the
exercise price of an Option or SAR, (ii) the method of payment for shares
purchased upon the exercise of an Option, (iii) the method for satisfaction of
any tax withholding obligations arising in connection with an Award, including
by the withholding or delivery of shares of Stock, (iv) the timing, terms and
conditions of the exercisability of Options and SARs, (v) the time of the
expiration of an Award, (vi) the effect of the Grantee’s termination of
employment or service with Corporation on any of the foregoing, and (vii) all
other terms, conditions and restrictions applicable to an Award or such shares
not inconsistent with the terms of the Plan;


(d)    to approve one or more forms of Award Agreement;


(e)    to amend the exercisability of any Option or SAR, including with respect
to the period following a Grantee's termination of employment or service with
the Corporation;


(f)    to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Committee deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Awards;
 
(g)    to correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent consistent with the Plan and
applicable law;


(h)    to establish performance goals on which the vesting of the Awards are
based;


(i)    to certify in writing that such performance goals referred to in
subsection (h) above have been met; and


(j)    to modify or amend each Award, provided however that the Committee may
not modify or amend any outstanding Option or SAR so as to specify a lower
exercise price, or accept the surrender of an outstanding Option or SAR and
authorize the granting of a new Option or SAR with a lower exercise price in
substitution for such surrendered Option or SAR, or buy out, for a payment in
cash or shares of Stock, an outstanding Option or SAR.


4.    Shares Subject to Plan.


4.1    Shares Issuable. Subject to adjustment as provided in Section 4.2 and
this Section 4.1, the aggregate number of shares of Stock that are authorized to
be issued under the Plan is 8,453,543, which consists of (i) the 5,953,543
shares of Stock that were authorized to be issued under the Brown & Brown, Inc.
Performance Stock Plan (the "Performance Stock





--------------------------------------------------------------------------------





Plan") and that were not subject to awards granted under the Performance Stock
Plan and outstanding as of the Effective Date, plus (ii) an additional 1,200,000
shares of Stock provided by a Plan amendment on March 23, 2016, plus (iii) an
additional 1,300,000 shares of Stock provided by a Plan amendment on March 14,
2017. If any portion of an outstanding Award for any reason expires or is
terminated or canceled or forfeited, the shares of Stock allocable to the
expired, terminated, canceled, or forfeited portion of such Award shall again be
available for issuance under the Plan. In addition, if any portion of an
outstanding award that was granted prior to the Effective Date under the
Performance Stock Plan for any reason expires or is terminated or canceled or
forfeited on or after the Effective Date, the shares of Stock allocable to the
expired, terminated, canceled, or forfeited portion of such Performance Stock
Plan award shall be available for issuance under the Plan. Awards made in
connection with the assumption of, or substitution for, outstanding awards
previously granted to individuals who become Employees of the Corporation or a
Subsidiary as a result of any merger, consolidation, acquisition of property or
stock, or reorganization, shall not count against the limitations set forth in
this Section 4. All of the shares of Stock available for Awards under the Plan
shall be available for issuance pursuant to the exercise of Incentive Stock
Options granted under the Plan. With respect to Stock Appreciation Rights, if
the payment upon exercise of a SAR is in the form of shares of Stock, the shares
of Stock subject to the SAR shall be counted against the available shares as one
share for every share subject to the SAR, regardless of the number of Shares
used to settle the SAR upon exercise. Similarly, in the event that any Option or
other Award is exercised through the tendering of shares of Stock or by the
withholding of shares of Stock by the Corporation, or withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of shares of Stock or by the withholding of shares of Stock by the
Corporation, the shares of Stock subject to such Option or other Award shall be
counted against the available shares as one share for every share subject to the
Option or other Award, regardless of the number of shares of Stock issued upon
exercise of the Option or other Award. In the event that (i) any Option or other
Award granted under the Plan or any other plan maintained by the Corporation is
exercised through the tendering of shares of Stock or by the withholding of
shares of Stock by the Corporation, or (ii) withholding tax liabilities arising
from such Options or Awards are satisfied by the tendering of shares of Stock or
by the withholding of shares of Stock by the Corporation, or (iii) shares of
Stock are repurchased by the Corporation using Option exercise proceeds, then
the shares so tendered or withheld or repurchased shall not again be available
for issuance under the Plan. The shares of Stock issued by the Corporation under
this Plan may be, at the Corporation’s option, evidenced by a share certificate
delivered to the Grantee, or other physical or electronic evidence of Stock
ownership, including, without limitation, deposit of shares into a stock
brokerage account maintained for the Grantee or credit to a book-entry account
for the benefit of the Grantee maintained by the Corporation’s stock transfer
agent or its designee.


4.2    Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar event or change in the capital structure of the
Corporation, appropriate adjustments shall be made in the number and class of
shares available for issuance under the Plan as set forth in Section 4.1, and in
the number and class of shares of any outstanding Awards, and in the annual
limits set forth in Sections 6, 7, and 8. If a majority of the shares which are
of the same class as the shares that are subject to outstanding Awards are
exchanged for, converted into, or otherwise become (whether or not pursuant to
an Ownership Change Event) shares of another





--------------------------------------------------------------------------------





corporation (the “New Shares”), the Committee shall amend the outstanding
Options and SARs to provide that such Options and SARs are exercisable for or
with respect to New Shares. In the event of any such amendment, the number of
shares subject to, and any exercise price per share of, the outstanding Awards
shall be adjusted in a fair and equitable manner as determined by the Committee,
in its sole discretion. Notwithstanding the foregoing, any fractional share
resulting from an adjustment pursuant to this Section 4.2 shall be rounded down
to the nearest whole number, as determined by the Committee, and in no event may
the exercise price be decreased to any amount less than the par value, if any,
of the stock subject to an Option or SAR. The adjustments determined by the
Committee pursuant to this Section 4.2 shall be final, binding and conclusive.


5.    Eligibility and Limitations.


5.1    Persons Eligible for Awards. Awards may be granted only to Employees and
Directors, as designated by the Committee in its sole discretion. Only Employees
shall be eligible to receive grants of Incentive Stock Options. The Committee’s
designation of a person as a participant in any year does not require the
Committee to designate that person to receive an Award under this Plan in any
other year or, if so designated, to receive the same Award as any other
participant in any year. The Committee may consider such factors as it deems
pertinent in selecting participants and in determining the amount of their
respective Awards, including, but without being limited to: (a) the financial
condition of the Corporation or a Subsidiary; (b) expected profits for the
current or future years; (c) the contributions of a prospective participant to
the profitability and success of the Corporation or a Subsidiary; and (d) the
adequacy of the prospective participant’s other compensation. The Committee, in
its discretion, may grant Awards to a participant under this Plan, even though
stock, stock options, stock appreciation rights and other benefits previously
were granted to him or her under this or another plan of the Corporation or a
Subsidiary, whether or not the previously granted benefits have been exercised,
but the participant may hold such Awards only on the terms and subject to the
restrictions hereafter set forth. A person who has participated in another
benefit plan of the Corporation or a Subsidiary may also participate in this
Plan.


5.2    Fair Market Value Limitation. To the extent that the aggregate Fair
Market Value of stock with respect to which Options designated as Incentive
Stock Options are exercisable by a Grantee for the first time during any
calendar year (under all stock option plans of the Corporation, including this
Plan) exceeds One Hundred Thousand Dollars ($100,000), that portion of such
Options which exceeds such amount shall be treated as Nonqualified Stock
Options. For purposes of this Section 5.2, Options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of Stock shall be determined as of the time the Option
with respect to such Stock is granted. If the Code is amended to provide for a
different limitation from that set forth in this Section 5.2, such different
limitation shall be deemed incorporated herein, effective as of the date of and
with respect to such Options as required or permitted by, such amendment to the
Code. If an Option is treated as an Incentive Stock Option in part and as a
Nonqualified Stock Option in part by reason of the limitation set forth in this
Section 5.2, the Grantee may designate which portion of such Option the Grantee
is exercising and may request that separate stock certificates (or other
applicable evidence of Stock ownership, in accordance with Section 4.1 of the
Plan) representing each such portion be issued upon the exercise of the Option.
In the absence of





--------------------------------------------------------------------------------





such designation, the Grantee shall be deemed to have exercised the Incentive
Stock Option portion of the Option first.


5.3    No Right of Grant or Employment. No Employee or Director shall have any
claim or right to be granted an Award under the Plan, or, having been selected
for the grant of an Award, to be selected for a grant of any other Award.
Neither the Plan nor any action taken hereunder shall be construed as giving any
Grantee any right to be retained in the employ or service of the Corporation or
a Subsidiary, or interfere in any way with the right of the Corporation or its
Subsidiaries to terminate such Grantee's employment or service at any time.


6.    Terms and Conditions of Options. Options shall be evidenced by Award
Agreements specifying the number of shares of Stock covered thereby, in such
form as the Committee shall from time to time establish. No Employee or Director
shall be granted in any calendar year Options to purchase more than five hundred
thousand (500,000) shares of Stock. The limitation described in this Section 6
shall be adjusted proportionately in connection with any change in the
Corporation’s capitalization as described in Section 4.2 of the Plan. If an
Option is canceled in the same calendar year in which it was granted, the
canceled Option will be counted against the limitation described in this Section
6. Award Agreements may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions.


6.1    Exercise Price. The exercise price for each Option shall be established
in the sole discretion of the Committee and, except as otherwise provided in
this Section 6.1 or a sub-plan applicable to a particular foreign Subsidiary,
shall be no less than the Fair Market Value of a share of Stock on the effective
date of grant of the Option; provided, however, that an Incentive Stock Option
granted to a Ten Percent Owner Grantee shall have an exercise price per share
that is no less than one hundred ten percent (110%) of the Fair Market Value of
a share of Stock on the effective date of grant of such Option. Notwithstanding
the foregoing, an Option (whether an Incentive Stock Option or a Nonqualified
Stock Option) may be granted with an exercise price lower than the minimum
exercise price set forth above if such Option is granted pursuant to an
assumption or substitution for another option in a manner qualifying under the
provisions of Section 424(a) of the Code.


6.2    Exercise Period. An Option shall be exercisable at such time or times, or
upon such event or events, and subject to such terms, conditions, performance
criteria, and restrictions as shall be determined by the Committee and set forth
in the Award Agreement evidencing such Option; provided, however, that (a) no
Option shall be exercisable after the expiration of ten (10) years after the
effective date of grant of such Option; (b) no Incentive Stock Option granted to
a Ten Percent Owner Grantee shall be exercisable after the expiration of five
(5) years after the effective date of grant of such Option; and (c) the terms of
the Award Agreement evidencing each Option shall include a minimum vesting
period of at least one (1) year from the date of grant of such Option.


6.3    Payment of Option Exercise Price.


(a)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to the exercise of any Option shall be made (i) in cash, by check,





--------------------------------------------------------------------------------





or by cash equivalent, (ii) subject to the approval of the Committee, by tender
to the Corporation of shares of Stock owned by the Grantee having a Fair Market
Value (as determined by the Corporation without regard to any restrictions on
transferability applicable to such Stock by reason of federal or state
securities laws or agreements with an underwriter for the Corporation) not less
than the exercise price, (iii) subject to the approval of the Committee, by
directing the Corporation to retain all or a portion of the shares of Stock
otherwise issuable to the Grantee under the Plan pursuant to such exercise
having a Fair Market Value equal to the aggregate exercise price, (iv) by the
assignment of the proceeds of a sale or loan with respect to some or all of the
shares of stock being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (v) by such other consideration
as may be approved by the Committee from time to time to the extent permitted by
applicable law, or (vi) by any combination thereof. The Committee may at any
time or from time to time, by adoption of or by amendment to the standard forms
of Award Agreement described in Section 6.5 hereof, or by other means, grant
Options which do not permit all of the foregoing forms of consideration to be
used in payment of the exercise price or which otherwise restrict one or more
forms of considerations.


(b)    Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Corporation of shares of Stock to the extent such
tender would constitute a violation of the provisions of any law, regulation or
agreement restricting the redemption of the Corporation’s Stock.


(c)    Cashless Exercise. The Corporation reserves, at any and all times, the
right, in the Corporation’s sole and absolute discretion, to establish, decline
to approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise.


6.4    Tax Withholding. The Corporation shall have the right, but not the
obligation, to deduct from the shares of Stock issuable upon the exercise of an
Option, a number of whole shares of Stock having a Fair Market Value, as
determined by the Corporation, equal to all or any part of the federal, state,
local and foreign taxes, if any, required by law to be withheld by the
Corporation with respect to such Option. Alternatively, or in addition, in its
sole discretion, the Corporation shall have the right to require the Grantee,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise, to make adequate provision for any such tax withholding
obligations of the Corporation arising in connection with the exercise. The
Corporation shall have no obligation to deliver shares of Stock or cash, or to
release shares of Stock from an escrow established pursuant to the Award
Agreement, until the Corporation’s tax withholding obligations have been
satisfied by the Grantee.


6.5    Standard Forms of Award Agreement.


(a)    Incentive Stock Options. Unless otherwise provided by the Committee at
the time the Option is granted, an Option designated as an “Incentive Stock
Option” shall comply with and be subject to the terms and conditions set forth
in the





--------------------------------------------------------------------------------





appropriate form of Incentive Stock Option Award Agreement as adopted by the
Committee and as amended from time to time.


(b)    Nonqualified Stock Options. Unless otherwise provided by the Committee at
the time the Option is granted, an Option designated as a “Nonqualified Stock
Option” shall comply with and be subject to the terms and conditions set forth
in the appropriate form of Nonqualified Stock Option Award Agreement as adopted
by the Committee and as amended from time to time.


(c)    Standard Term of Options. Except as otherwise provided by the Committee
in the grant of an Option, any Option granted hereunder shall have a term of ten
(10) years from the effective date of grant of the Option.


(d)    Standard Vesting Provisions. Except as otherwise provided by the
Committee in the grant of an Option, and subject to the minimum vesting
requirement described in Section 6.2 of the Plan, any Option granted hereunder
shall become vested based upon the attainment of certain performance levels as
described in the Award Agreement executed in connection with such Option.


(e)    Authority to Vary Terms. The Committee shall have the authority from time
to time to vary the terms of any of the standard forms of Award Agreement
described in this Section 6.5 either in connection with the grant or amendment
of any individual Option or in connection with the authorization of a new
standard form or forms; provided, however, that the terms and conditions of any
such new, revised or amended standard form or forms of Award Agreement shall be
in accordance with the terms of the Plan. Subject to the minimum vesting
requirement described in Section 6.2 of the Plan, the Committee, may in its
discretion, provide for the extension of the exercise period of an Option,
accelerate the vesting of an Option, eliminate or make less restrictive any
restrictions contained in an Award Agreement, or waive any restriction or
provision of this Plan or an Award Agreement in any manner that is either (i)
not adverse to the Grantee or (ii) consented to by the Grantee.


6.6    Nontransferability of Options. During the lifetime of the Grantee, an
Option shall be exercisable only by the Grantee or the Grantee’s guardian or
legal representative. No Option shall be assignable or transferable by the
Grantee, except by will or by the laws of descent and distribution. Following a
Grantee’s death, the Option shall be exercisable to the extent provided in
Section 6.7 below.


6.7    Effect of Termination of Service on Option Exercisability.


(a)    Time of Service. No Option granted under this Plan may be exercised
before the Grantee’s completion of such period of service as may be specified by
the Committee in the Award Agreement. Thereafter, or if no such period is
specified, subject to the provisions of subsections (b), (c), (d), (e) and (f)
of this Section 6.7 and the minimum vesting requirement described in Section 6.2
of the Plan, the Grantee may exercise the Option in full or in part at any time
until expiration of the Option.







--------------------------------------------------------------------------------





(b)    Continued Employment.    A Grantee cannot exercise an Option granted
under this Plan unless, at the time of exercise, he has been continuously
employed by the Corporation since the date such Option was granted. The
Committee may decide in each case to what extent bona fide leaves of absence for
illness, temporary disability, government or military service, or other reasons
will not be deemed to interrupt continuous employment.


(c)    Termination of Service. If a Grantee ceases to be an Employee or
Director, except as provided in subsections (d), (e), (f) and (g) of this
Section 6.7, the Option, to the extent unexercised and exercisable on the date
of his or termination of employment or service, may be exercised by the Grantee
within such period of time as is determined by the Committee and specified in
the Award Agreement (but no later than the stated expiration date of the
Option).


(d)    Retirement. Except as otherwise provided by the Committee in the grant of
an Option, if a Grantee ceases to be an Employee or Director as a result of
retirement, the Option, to the extent unexercised and exercisable on the date of
his or her retirement, may be exercised by the Grantee at any time prior to the
expiration of three (3) months after the date on which he or she ceases to be an
Employee or Director (but no later than the stated expiration date of the
Option). An Employee or Director shall be regarded as retired if he terminates
employment or service after his or her sixty-fifth (65th) birthday.


(e)    Disability. Except as otherwise provided by the Committee in the grant of
an Option, if the Grantee’s employment or service with the Corporation is
terminated because of the Disability of the Grantee, the Option, to the extent
unexercised and exercisable on the date on which the Grantee’s employment or
service terminated, may be exercised by the Grantee (or the Grantee’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Grantee’s service terminated, but in any
event not later than the stated expiration date of the Option.


(f)    Death. Except as otherwise provided by the Committee in the grant of an
Option, if the Grantee’s employment or service with the Corporation is
terminated because of the death of the Grantee, the Option, to the extent
unexercised and exercisable on the date on which the Grantee’s employment or
service terminated, may be exercised by the Grantee’s legal representative or
other person who acquired the right to exercise the Option by reason of the
Grantee’s death at any time prior to the expiration of twelve (12) months after
the date on which the Grantee’s employment or service terminated, but in any
event no later than the stated expiration date of the Option.


(g)    Termination After Transfer of Control. Except as otherwise provided by
the Committee in the grant of an Option, if the Grantee’s employment or service
with the Corporation terminates by reason of Termination After Transfer of
Control (as defined in Section 6.8 hereof), (i) the Option may be exercised by
the Grantee at any time prior to the expiration of three (3) months from the
date on which the Grantee’s employment or service terminated, but in any event
no later than the stated expiration date of the Option, and (ii) notwithstanding
any other provision of the Award Agreement





--------------------------------------------------------------------------------





or this Plan to the contrary, the Grantee shall be deemed to have vested one
hundred percent (100%) as of the date of such Termination After Transfer of
Control.


6.8    Termination After Transfer of Control.


(a)    “Termination After Transfer of Control” shall mean either of the
following events occurring after a Transfer of Control:


(i)    termination by the Corporation of the Grantee’s employment or service
with Corporation, within twelve (12) months following a Transfer of Control, for
any reason other than Termination for Cause (as defined below); or


(ii)    upon Grantee’s Constructive Termination (as defined below), the
Grantee’s resignation from employment or service with the Corporation within
twelve (12) months following the Transfer of Control.


Notwithstanding any provision herein to the contrary, Termination After Transfer
of Control shall not include any termination of the Grantee’s employment or
service with the Corporation which: (i) is a Termination for Cause (as defined
below); (ii) is a result of the Grantee’s death or Disability; (iii) is a result
of the Grantee’s voluntary termination of employment or service other than upon
Constructive Termination (as defined below); or (iv) occurs prior to the
effectiveness of a Transfer of Control.


(b)    “Termination for Cause” shall mean termination by the Corporation of the
Grantee’s employment or service with the Corporation for any of the following
reasons: (i) theft, dishonesty, or falsification of any employment or
Corporation records; (ii) improper use or disclosure of the Corporation’s
confidential or proprietary information; (iii) the Grantee’s failure or
inability to perform any reasonable assigned duties after written notice from
the Corporation of, and a reasonable opportunity to cure, such continued failure
or inability; (iv) any material breach by the Grantee of any employment
agreement between the Grantee and Corporation, which breach is not cured
pursuant to the terms of such agreement; or (v) the Grantee’s conviction of any
criminal act which, in the Corporation’s sole discretion, impairs Grantee’s
ability to perform his or her duties with Corporation. Termination for Cause
pursuant to the foregoing shall be determined in the sole but reasonably
exercised discretion of the Corporation.


(c)    “Constructive Termination” shall mean any one or more of the following:


(i)    without the Grantee’s express written consent, the assignment to the
Grantee of any duties, or any limitation of the Grantee’s responsibilities,
substantially inconsistent with the Grantee’s positions, duties,
responsibilities and status with the Corporation immediately prior to the date
of a Transfer of Control;


(ii)    without the Grantee’s express written consent, the relocation of the
principal place of the Grantee’s employment to a location that is more than
fifty (50) miles from the Grantee’s principal place of employment immediately
prior





--------------------------------------------------------------------------------





to the date of a Transfer of Control, or the imposition of travel requirements
substantially more demanding of the Grantee than such travel requirements
existing immediately prior to the date of a Transfer of Control;


(iii)    any failure by the Corporation to pay, or any material reduction by the
Corporation of, (A) the Grantee’s base salary in effect immediately prior to the
date of the Transfer of Control (unless reductions comparable in amount and
duration are concurrently made for all other employees of the Corporation with
responsibilities, organizational level and title comparable to the Grantee’s),
or (B) the Grantee’s bonus compensation, if any, in effect immediately prior to
the date of the Transfer of Control (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Grantee); or


(iv)    any failure by the Corporation to (A) continue to provide the Grantee
with the opportunity to participate, on terms no less favorable than those in
effect for the benefit of any employee group which customarily includes a person
holding the employment position or a comparable position with Corporation then
held by the Grantee, in any benefit or compensation plans and programs,
including, but not limited to, the Corporation’s life, disability, health,
dental, medical, savings, profit sharing, stock purchase and retirement plans,
if any, in which the Grantee was participating immediately prior to the date of
the Transfer of Control, or their equivalent, or (B) provide the Grantee with
all other fringe benefits (or their equivalent) from time to time in effect for
the benefit of any employee group which customarily includes a person holding
the employment position or a comparable position with the Corporation then held
by the Grantee.


7.    Stock Appreciation Rights (SARs).


7.1    General. SARs shall be evidenced by Award Agreements specifying the
number of shares of Stock covered thereby, in such form as the Committee shall
from time to time establish. No Employee or Director shall be granted in any
calendar year SARs covering more than five hundred thousand (500,000) shares of
Stock. The limitation described in this Section 7 shall be adjusted
proportionately in connection with any change in the Corporation’s
capitalization as described in Section 4.2 of the Plan. If a SAR is canceled in
the same calendar year in which it was granted, the canceled SAR will be counted
against the limitation described in this Section 7. Award Agreements may
incorporate all or any of the terms of the Plan by reference, and shall include
such terms and conditions as shall be determined by the Committee in its sole
discretion, including, without limitation, provisions relating to exercise
price, vesting and exercisability; provided, however, that the terms of the
Award Agreement evidencing each SAR shall include a minimum vesting period of at
least one (1) year from the date of grant of such SAR. Upon exercise of a SAR,
the Grantee shall be entitled to receive payment from the Corporation in an
amount determined by multiplying:


(a)    the excess of the Fair Market Value of a share of Stock on the date of
exercise over the SAR exercise price; by


(b)    the number of shares of Stock with respect to which the SAR is exercised;







--------------------------------------------------------------------------------





provided, that the Committee may provide in the Award Agreement that the benefit
payable on exercise of an SAR shall not exceed such percentage of the Fair
Market Value of a Share on the effective date of grant of such SAR as the
Committee shall specify. As determined by the Committee, the payment upon
exercise of an SAR may be in cash, in shares of Stock that have an aggregate
Fair Market Value (as of the date of exercise of the SAR) equal to the amount of
the payment, or in some combination thereof, as set forth in the Award
Agreement.


7.2    Effect of Termination of Service on SAR Exercisability.


(a)    Time of Service. No SAR granted under this Plan may be exercised before
the Grantee’s completion of such period of service as may be specified by the
Committee in the Award Agreement. Thereafter, or if no such period is specified,
subject to the provisions of subsections (b), (c), (d), (e) and (f) of this
Section 7.2 and the minimum vesting requirement described in Section 7.1 of the
Plan, the Grantee may exercise the SAR in full or in part at any time until
expiration of the SAR.


(b)    Continued Employment.    A Grantee cannot exercise a SAR granted under
this Plan unless, at the time of exercise, he has been continuously employed by
the Corporation since the date such SAR was granted. The Committee may decide in
each case to what extent bona fide leaves of absence for illness, temporary
disability, government or military service, or other reasons will not be deemed
to interrupt continuous employment.


(c)    Termination of Service. If a Grantee ceases to be an Employee or
Director, except as provided in subsections (d), (e), (f) and (g) of this
Section 7.2, the SAR, to the extent unexercised and exercisable on the date of
his or termination of employment or service, may be exercised by the Grantee
within such period of time as is determined by the Committee and specified in
the Award Agreement (but no later than the stated expiration date of the SAR).


(d)    Retirement. Except as otherwise provided by the Committee in the grant of
a SAR, if a Grantee ceases to be an Employee or Director as a result of
retirement, the SAR, to the extent unexercised and exercisable on the date of
his or her retirement, may be exercised by the Grantee at any time prior to the
expiration of three (3) months after the date on which he or she ceases to be an
Employee or Director (but no later than the stated expiration date of the SAR).
An Employee or Director shall be regarded as retired if he terminates employment
or service after his or her sixty-fifth (65th) birthday.


(e)    Disability. Except as otherwise provided by the Committee in the grant of
a SAR, if the Grantee’s employment or service with the Corporation is terminated
because of the Disability of the Grantee, the SAR, to the extent unexercised and
exercisable on the date on which the Grantee’s employment or service terminated,
may be exercised by the Grantee (or the Grantee’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Grantee’s service terminated, but in any event not later
than the stated expiration date of the SAR.


(f)    Death. Except as otherwise provided by the Committee in the grant of a
SAR, if the Grantee’s employment or service with the Corporation is terminated





--------------------------------------------------------------------------------





because of the death of the Grantee, the SAR, to the extent unexercised and
exercisable on the date on which the Grantee’s employment or service terminated,
may be exercised by the Grantee’s legal representative or other person who
acquired the right to exercise the SAR by reason of the Grantee’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Grantee’s employment or service terminated, but in any event no later than the
stated expiration date of the SAR.


(g)    Termination After Transfer of Control. Except as otherwise provided by
the Committee in the grant of a SAR, if the Grantee’s employment or service with
the Corporation terminates by reason of Termination After Transfer of Control
(as defined in Section 6.8 hereof), (i) the SAR may be exercised by the Grantee
at any time prior to the expiration of three (3) months from the date on which
the Grantee’s employment or service terminated, but in any event no later than
the stated expiration date of the SAR, and (ii) notwithstanding any other
provision of the Award Agreement or this Plan to the contrary, the Grantee shall
be deemed to have vested one hundred percent (100%) as of the date of such
Termination After Transfer of Control.


8.    Stock Grants.


8.1    Authorization to Grant Stock Grants. Subject to the terms and conditions
of the Plan, the Committee may grant Stock Grants to Employees or Directors from
time to time. A Stock Grant may be made in shares of Stock or denominated in
units representing rights to receive shares of Stock. Each Stock Grant shall be
evidenced by an Award Agreement that shall set forth the conditions, if any,
which will need to be timely satisfied before the Stock Grant will be effective,
and the conditions, if any, which will need to be timely satisfied before the
Stock Grant will be vested and settled, and the conditions, if any, under which
the Grantee’s interest in the related shares of Stock or units will be
forfeited. Any such conditions for effectiveness or vesting and settlement or
nonforfeitability may be based upon the passage of time and continued service by
the Grantee, or the achievement of specified performance objectives, or both
time-based and performance-base conditions. A Stock Grant that is made in shares
of Stock that are subject to forfeiture and/or other conditions may be
designated as an Award of "Restricted Stock." A Stock Grant that is denominated
in units that are subject to forfeiture and/or other conditions may be
designated as an Award of "Restricted Stock Units." No Grantee may be granted
Stock Grants relating to more than five hundred thousand (500,000) shares of
Stock in any calendar year. Subject to any additional conditions set forth in
the Award Agreement that evidences a Stock Grant, and subject to the applicable
requirements of Section 409A of the Code, if the Grantee’s employment or service
with the Corporation terminates by reason of Termination After Transfer of
Control (as defined in Section 6.8 hereof), the Stock Grant shall be deemed to
have vested one hundred percent (100%) as of the date of such Termination After
Transfer of Control.


8.2     Code Section 162(m) Provisions.


(a)     Notwithstanding any other provision of the Plan, if the Compensation
Committee of the Board (the “Compensation Committee”) determines at the time a
Stock Grant is granted to a Grantee that such Grantee





--------------------------------------------------------------------------------





is, or may be as of the end of the tax year for which the Company would claim a
tax deduction in connection with such Stock Grant, a “covered employee” within
the meaning of Section 162(m)(3) of the Code, and to the extent the Compensation
Committee considers it desirable for compensation delivered pursuant to such
Stock Grant to be eligible to qualify for an exemption from the limit on tax
deductibility of compensation under Section 162(m) of the Code, then the
Compensation Committee may provide that this Section 8.2 is applicable to such
Stock Grant under such terms as the Compensation Committee shall determine.


(b)     If a Stock Grant is subject to this Section 8.2, then the lapsing of
restrictions thereon and the distribution of shares of Stock pursuant thereto or
payment, as applicable, shall be subject to satisfaction of one, or more than
one, objective performance targets. The Compensation Committee shall determine
the performance targets that will be applied with respect to each Stock Grant
subject to this Section 8.2 at the time of grant, but in no event later than
ninety (90) days after the commencement of the period of service to which the
performance target(s) relate. Performance targets may be described in terms of
Corporation-wide objectives or objectives that are related to the performance of
the individual Grantee or the Subsidiary, division, department or function
within the Corporation or Subsidiary in which the Grantee is employed.
Performance may be measured on an absolute or relative basis. The performance
criteria applicable to Stock Grants subject to this Section 8.2 will be one or
more of the following criteria: (A) stock price; (B) market share; (C) sales;
(D) earnings per share, core earnings per share or variations thereof;
(E) return on equity; (F) costs; (G) revenue; (H) cash to cash cycle; (I) days
payables outstanding; (J) days of supply; (K) days sales outstanding; (L) cash
flow; (M) operating income; (N) profit after tax; (O) profit before tax;
(P) return on assets; (Q) return on sales; (R) inventory turns; (S) invested
capital; (T) net operating profit after tax; (U) return on invested capital;
(V) total shareholder return; (W) earnings; (X) return on equity or average
shareowners’ equity; (Y) total shareowner return; (Z) return on capital; (AA)
return on investment; (BB) income or net income; (CC) operating income or net
operating income; (DD) operating profit or net operating profit; (EE) operating
margin; (FF) return on operating revenue; (GG) contract awards or backlog; (HH)
overhead or other expense reduction; (II) growth in shareowner value relative to
the moving average of the S&P 500 Index or a peer group index; (JJ) credit
rating; (KK) strategic plan development and implementation; (LL) net cash
provided by operating activities; (MM) gross margin; (NN) economic value added;
(OO) customer satisfaction; (PP) financial return ratios; and/or (QQ) market
performance.


(c)     Notwithstanding any contrary provision of the Plan, the Compensation
Committee may not increase the number of shares granted pursuant to any Stock
Grant subject to this Section 8.2, nor may it waive the achievement of any
performance target established pursuant to this Section 8.2. The Compensation
Committee may adjust performance targets and the related level of achievement
if, in the sole judgment of the Compensation Committee, events or transactions
that are unusual in nature or infrequently occurring have





--------------------------------------------------------------------------------





occurred after the date of grant that are unrelated to the performance of the
Grantee and result in distortion of the performance targets or the related level
of achievement.


(d)     Prior to the payment of any Stock Grant subject to this Section 8.2, the
Compensation Committee shall certify in writing that the performance target(s)
applicable to such Stock Grant was met.


(e)     The Compensation Committee shall have the power to impose such other
restrictions on Stock Grants subject to this Section 8.2 as it may deem
necessary or appropriate to ensure that such Stock Grants satisfy all
requirements for “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code, the regulations promulgated thereunder, and
any successors thereto.


8.3     Dividends, Voting, and Other Ownership Rights.


(a)    Restricted Stock Awards. Unless otherwise provided by the Committee in
the Award Agreement, an Award of Restricted Stock shall entitle the Grantee to
dividend, voting and other ownership rights during the period for which the
share(s) of Stock remain subject to forfeiture and/or other conditions,
provided, however, that in the case of an Award of Restricted Stock that is
conditioned on the attainment of performance goals, the Grantee shall not
receive payment of any dividends unless and not earlier than such time as the
Restricted Stock becomes earned or awarded based on the attainment of the
performance goals.


(b)    Restricted Stock Unit Awards. Unless otherwise provided by the Committee
in the Award Agreement, a Grantee shall not have any rights as a shareholder
with respect to shares of Stock underlying an Award of Restricted Stock Units
until such time, if any, as the Restricted Stock Units are settled and the
underlying shares of Stock are actually issued to the Grantee. The Committee may
provide in the Award Agreement for the payment of Dividend Equivalents (as
defined below) to the Grantee at such times as paid to shareholders generally or
at the time of vesting or other payout of the Restricted Stock Units, provided,
however, that in the case of such an Award that is conditioned on the attainment
of performance goals, the Grantee shall not receive payment of any Dividend
Equivalents unless and not earlier than such time as the Restricted Stock Units
become earned or awarded based on the attainment of the performance goals, and
provided further, that if the payment or crediting of Dividend Equivalents is in
respect of an Award that is subject to Section 409A of the Code, then the
payment or crediting of such dividends or Dividend Equivalents shall conform to
the requirements of Section 409A of the Code. “Dividend Equivalent” means a
right to receive a payment equal to the amount of cash dividends and value of
other distributions that would have been payable on shares of Stock subject to
an Award during a period of time had such shares of Stock been issued to the
Grantee during such period of time.







--------------------------------------------------------------------------------





8.4    Deferral of Receipt of Payment. The Committee may permit or require a
Grantee to defer receipt of the delivery of Shares that would otherwise be due
by virtue of the grant of or the lapse or waiver of restrictions with respect to
Awards of Restricted Stock Units. If any such deferral is required or permitted,
the Committee shall establish such rules and procedures for such deferral,
including rules and procedures implemented pursuant to Section 17 of the Plan
for compliance with Section 409A of the Code.
        
9.    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or a committee thereof or as officers or
employees of the Corporation, members of the Board, the Committee and any
officers or employees of the Corporation to whom authority to act for the Board
or Committee is delegated shall be indemnified by the Corporation against all
reasonable expenses, including attorneys’ fees, incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be party by reason of any action taken
or failure to act under or in connection with the Plan, Award, or any right
granted hereunder, and against all amounts in settlement thereof (provided such
settlement is approved by independent legal counsel selected by the Corporation)
or paid in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Corporation, in writing, the opportunity at its own expense to
handle and defend the same. Without limiting the generality of the foregoing,
the Corporation shall pay the expenses (including reasonable attorneys’ fees) of
defending any such claim, action, suit or proceeds in advance of its final
disposition, upon receipt of such person’s written agreement to repay all
amounts advanced if it should ultimately be determined that such person is not
entitled to be indemnified under this Section 9.


10.    Termination or Amendment of Plan. The Committee, without further approval
of the stockholders of the Corporation, may terminate or amend this Plan at any
time in any respect as the Committee deems advisable, subject to any required
shareholder or regulatory approval and to any conditions established by the
terms of such amendment. In any event, no termination or amendment of the Plan
may adversely affect any then outstanding Award or any unexercised portion
thereof without the consent of the Grantee, unless such termination or amendment
is required to enable an Option designated as an Incentive Stock Option to
qualify as an Incentive Stock Option or is necessary to comply with any
applicable law or government regulation.


11.    Dissolution of Corporation. Upon the dissolution of the Corporation, the
Plan shall terminate and any and all Awards previously granted hereunder shall
lapse on the date of such dissolution.


12.    Rights as Stockholders. No Grantee, nor any beneficiary or other person
claiming through a Grantee, shall have any interest in any shares of Stock
allocated for the purposes of the Plan or that are subject to an Award until
such shares of Stock shall have been issued to the Grantee or such beneficiary
or other person. Furthermore, the existence of the Awards shall not affect the
right or power of the Corporation or its stockholders to make adjustments, or to
effect any recapitalization, reorganization, or other changes in the





--------------------------------------------------------------------------------





Corporation’s capital structure or its business; to issue bonds, debentures,
preferred or prior preference stocks affecting the Stock of the Corporation or
the rights thereof; to dissolve the Corporation or sell or transfer any part of
its assets or business; or to do any other corporate act, whether of a similar
character or otherwise.


13.    Application of Funds. The proceeds received by the Corporation from the
sale of Stock pursuant to Options granted under this Plan will be used for
general corporate purposes.


14.    Choice of Law. The validity, interpretation, and administration of the
Plan and of any rules, regulations, determinations, or decisions made
thereunder, and the rights of any and all person having or claiming to have any
interest therein or thereunder, shall be determined exclusively in accordance
with the internal laws of the State of Florida. Without limiting the generality
of the foregoing, the period within which any action in connection with Plan
must be commenced shall be governed by the internal laws of the State of Florida
without regard to the place where the act or omission complained of took place
or the resident of any party to such action. Any action in connection with the
Plan must be brought in the State of Florida, County of Hillsborough.


15.    Number and Gender. Unless otherwise clearly indicated in this Plan, words
in the singular or plural shall include the plural and singular, respectively,
where they would so apply, and words in the masculine or neuter gender shall
include the feminine, masculine or neuter gender where applicable.


16.    Shareholder Approval. The Plan or any increase in the maximum number of
shares of Stock issuable thereunder as provided in Section 4.1 hereof (the
“Maximum Shares”) shall be approved by the stockholders of the Corporation
within twelve (12) months of the date of adoption thereof by the Board. Awards
granted prior to shareholder approval of the Plan or in excess of the Maximum
Shares previously approved by the stockholders shall become exercisable no
earlier than the date of shareholder approval of the Plan or such increase in
the Maximum Shares, as the case may be.


17.    Code Section 409A. It is intended that the Plan and all Awards hereunder
be administered in a manner that will comply with Section 409A of the Code. The
Committee is authorized to adopt rules or regulations deemed necessary or
appropriate to qualify for an exception from or to comply with the requirements
of Section 409A of the Code. Without limiting the generality of the foregoing,
if any amount shall be payable with respect to any Award hereunder as a result
of a Grantee’s “separation from service” at such time as the Grantee is a
“specified employee” (as those terms are defined for purposes of Section 409A of
the Code), and such amount constitutes a deferral of compensation subject to
Section 409A of the Code, then no payment shall be made, except as permitted
under Section 409A of the Code, prior to the date six months after the Grantee’s
separation from service (or the date of his or her earlier death). The
Corporation may adopt a specified employee policy that will apply to identify
the specified employees for all deferred compensation plans subject to
Section 409A of the Code; otherwise, specified employees will be identified
using the default standards contained in the regulations under Section 409A of
the Code.











--------------------------------------------------------------------------------






APPENDIX A


BROWN & BROWN, INC.
UK STOCK PERFORMANCE PLAN


Brown & Brown, Inc., a corporation organized under the laws of the State of
Florida, establishes, as a sub-plan of the Brown & Brown, Inc. 2010 Stock
Incentive Plan, this UK Stock Performance Plan for the purposes of attracting
and retaining Key Employees in the UK, providing an incentive for Key Employees
in the UK to achieve long-range performance goals, and enabling Key Employees in
the UK to share in the successful performance of the stock of Brown & Brown,
Inc., as measured against pre-established performance goals.


ARTICLE I - DEFINITIONS AND INTERPRETATION


1.01    Award means a conditional right to acquire Stock granted pursuant to
Article VI of this Plan under which the Key Employee shall not have any
beneficial interest in that Stock until such time as the Award is Released to
the Key Employee pursuant to Section 6.06 of this Plan.


1.02    Award Certificate means a certificate confirming an Award made to a Key
Employee under this Plan.


1.03    Award Effective Date means the date on which an Award to a Key Employee
becomes effective. An Award shall be effective (i) as of the date set by the
Committee when the Award is granted or, (ii) if the Award is made subject to
one, or more than one, condition under Section 6.03 of this Plan, as of the date
that such condition or conditions are satisfied.


1.04    Award Release Date means the date on which Vested Stock is Released to
the Key Employee.


1.05     Board means the Board of Directors of Brown & Brown, Inc.


1.06    Bonus means a cash amount in sterling equal to the aggregate of the
dividends that would have been declared during the period between the Award
Effective Date and the Award Release Date and payable to the Key Employee in
respect of the Stock Released to the Key Employee pursuant to the relevant Award
had that Stock been Released to the Key Employee on the Award Effective Date
rather than the Award Release Date. Where such dividends would have been paid in
US dollars the Committee shall convert such amounts into a sterling amount by
reference to the exchange rate on the Award Release Date, such rate on that date
to be determined by the Committee in its sole and absolute discretion.


1.07    Change in Control means (i) the acquisition of the power to direct, or
cause the direction of, the management and policies of the Company by a person
not previously possessing such power, acting alone or in conjunction with
others, whether through ownership of Stock, by contract or otherwise, or (ii)
the acquisition, directly or indirectly, of the power to vote twenty percent or
more of the outstanding Stock by a person or persons. For purposes of this
Section 1.07, the term "person" means a natural person, corporation,
partnership, joint venture, trust, government or instrumentality of a
government. Also for purposes of this Section 1.07,





--------------------------------------------------------------------------------





customary agreements with or among underwriters and selling group members with
respect to a bona fide public offering of Stock shall be disregarded.


    





--------------------------------------------------------------------------------





1.08    Code means the Internal Revenue Code of 1986, as amended.


1.09    Committee means the Compensation Committee of the Board or, if the
Compensation Committee at any time has less than three members, a committee that
shall have at least three members, each of whom shall be appointed by and shall
serve at the pleasure of the Board.


1.10    Company means Brown & Brown, Inc., a corporation organized under the
laws of the State of Florida.


1.11    Disability means a physical or mental condition of a Key Employee
resulting from bodily injury, disease or mental disorder that renders him or her
incapable of engaging in any occupation or employment for wage or profit.
Disability does not include any physical or mental condition resulting from the
Key Employee's engagement in a felonious act, self-infliction of an injury, or
performance of military service. Disability of a Key Employee shall be
determined by a properly qualified doctor selected by the Committee in its sole
and absolute discretion.


1.12    Grant Date means the date on which the Award is granted, subject to the
discretion of the Committee to determine that the Grant Date of an Award granted
to an Original Employee in 2010 shall be April 30, 2008.


1.13    Group Company means the Company and any subsidiary of the Company (as
defined in section 1159 of the Companies Act 2006).


1.14    Key Employee means a full time, salaried employee (including an
executive director) of a Group Company who, in the judgment of the Committee
acting in its sole and absolute discretion, is a key to the successful operation
of the Company.


1.15    Original Employee means a Key Employee who was employed by a Group
Company as of April 30, 2008.


1.16    Ownership Change Event means the occurrence of any of the following with
respect to the Company:


(a)    the direct or indirect sale or exchange in a single or series of related
transactions by the stockholders of the Company of more than fifty percent (50%)
of the voting stock or beneficial ownership of the Company;


(b)    a merger or consolidation in which the Company is a party; or


(c)    the sale, exchange, or transfer of all or substantially all of the assets
of the Company.


1.17    Plan means this UK Stock Performance Plan.


1.18    Proportionate Number means the result of A x (B 15) where A is the
aggregate number of shares of Stock in respect of which the Award has become
effective and B is the number of Years of Vesting Service for a Group Company
which have been completed by the Key Employee.





--------------------------------------------------------------------------------







1.19    Release means the issue or transfer of Vested Stock to the Key Employee
pursuant to Section 6.06 and “Released” shall be construed accordingly.


1.20    Stock means the common stock, $0.10 par value, of the Company.


1.21    Tax means all forms of taxation, charge, duty, withholding or deduction
in the nature of tax (including without limitation primary Class 1 national
insurance contributions and, if so determined by the Committee, secondary Class
1 national insurance contributions) whatsoever and whenever created, enacted or
imposed and whether of the United Kingdom or elsewhere and any amount whatever
payable to any Tax Authority as a result of any enactment relating to tax
together with all related fines, penalties, interest and surcharges.


1.22    Tax Authority means any statutory or governmental authority or body
(whether of the United Kingdom or elsewhere) involved in the collection or
administration of Tax.


1.23    Tax Liability means the liability of a Group Company or the trustee or
trustees of any relevant employee share ownership trust to account for any
amount of Tax in relation to the Vesting or Release of an Award.


1.24    Transfer of Control means an Ownership Change Event or a series of
related Ownership Change Events (collectively, the “Transaction”) wherein the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, in substantially the same proportions as
their ownership of shares of the Company’s voting stock immediately before the
Transaction, direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding voting stock of the
Company or the corporation or corporations to which the assets of the Company
were transferred (the “Transferee Corporation(s)”), as the case may be. For
purposes of the preceding sentence, indirect beneficial ownership shall include,
without limitation, an interest resulting from ownership of the voting stock of
one or more corporations which, as a result of the Transaction, own the Company
or the Transferee Corporation(s), as the case may be, either directly or through
one or more subsidiary corporations. The Committee shall have the right to
determine whether multiple sales or exchanges of the voting stock of the Company
or multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.


1.25    Vest means the Key Employee becoming entitled to have the Vested Stock
Released to him or her and “Vesting” and “Vested” shall be construed
accordingly.


1.26    Vested Stock means those shares of Stock in respect of which an Award
has Vested.


1.27    Year of Vesting Service means, with respect to each Award, a twelve
consecutive month period measured from the Grant Date of the Award and each
successive twelve consecutive month period measured from each anniversary of
such Grant Date for that Award.







--------------------------------------------------------------------------------





Any reference in this Plan to any enactment includes a reference to that
enactment as from time to time modified, extended or re-extended.


ARTICLE II - ELIGIBILITY


Only Key Employees shall be eligible to receive Awards under this Plan. The
Committee, in its sole and absolute discretion, shall determine the Key
Employees to whom Awards shall be granted. A member of the Committee is not
eligible to be granted an Award during the period he or she serves on the
Committee.


ARTICLE III - STOCK AVAILABLE FOR AWARDS


The Company shall reserve 5,953,543 shares of Stock for use under this Plan. All
such shares of Stock shall be reserved to the extent that the Company deems
appropriate from authorized but unissued shares of Stock and from shares of
Stock that have been reacquired by the Company. Furthermore, any shares of Stock
that are subject to an Award which is forfeited under Section 6.02, 6.03 or 6.04
of this Plan shall again become available for use under this Plan.


ARTICLE IV - EFFECTIVE DATE


This Plan shall be effective on the date it is adopted by the Board, subject to
the approval of the shareholders of the Company within twelve months after the
date of adoption of this Plan by the Board. Any Award granted under this Plan
before the date of such shareholder approval shall be awarded expressly subject
to such approval.


ARTICLE V - ADMINISTRATION


This Plan shall be administered by the Committee. The Committee, acting in its
sole and absolute discretion, shall exercise such powers and take such action as
expressly called for under this Plan. Furthermore, the Committee shall have the
power to interpret this Plan and to take such other action in the administration
and operation of this Plan as the Committee deems equitable under the
circumstances, which action shall be binding on the Company with respect to each
affected Key Employee and each other person directly or indirectly affected by
such action. Nothing in this Article V shall affect or impair the Board's power
to take the actions reserved to it in this Plan.


ARTICLE VI - STOCK AWARDS


6.01    Committee Action. The Committee shall have the right to grant Awards to
Key Employees under this Plan. Each Award shall be evidenced by an Award
Certificate, and each Award Certificate shall set forth the Grant Date of the
Award, the conditions under which the Award will become effective and the
conditions under which the Award shall Vest.


6.02    No Transfer of Awards. An Award granted to a Key Employee shall not be
transferred, assigned, pledged, charged or otherwise disposed of by the Key
Employee (except on his or her death to his or her personal representatives) and
shall immediately be forfeited if the Key Employee purports to so transfer,
assign, pledge, charge or otherwise dispose of the





--------------------------------------------------------------------------------





Award or if the Key Employee is declared bankrupt, or enters into any
arrangement with his or her creditors under any formal insolvency procedure.


6.03    Conditions for Awards. The Committee shall make Awards to Key Employees
effective only upon the satisfaction of one, or more than one, objective
performance targets. The Committee shall determine the performance targets which
will be applied with respect to each grant of an Award at the time of grant of
such Award, but in no event later than ninety (90) days after the commencement
of the period of service to which the performance targets relate. The
performance criteria applicable to Awards will be one or more of the following
criteria:


(a)    Stock price;


(b)    average annual growth in earnings per share;


(c)    increase in shareholder value;


(d)    earnings per share;


(e)    net income;


(f)    return on assets;


(g)    return on shareholders’ equity;


(h)    increase in cash flow;


(i)    operating profit or operating margins;


(j)    revenue growth of the Company; and


(k)    operating expenses.


For the avoidance of doubt, the Committee shall have the discretion to determine
the performance targets applicable to an Award granted to an Original Employee
in 2010 as if the Award had been granted on April 30, 2008.


The related Award Certificate shall set forth each such target and the deadline
for satisfying each such target. Where a target is satisfied the Committee shall
certify in writing that such target has been satisfied. The shares of Stock
underlying an Award shall be unavailable under Article III of this Plan as of
the date on which such Award is granted. If an Award fails to become effective
under this Section 6.03, the underlying shares of Stock subject to such Award
shall again become available under Article III of this Plan as of the date of
such failure to become effective. An Award or Awards may not be granted to a Key
Employee in any calendar year over more than 500,000 shares of Stock in
aggregate provided that the relevant limit in respect of an Award or Awards
granted to an Original Employee in 2010 shall be 40,000 shares of Stock in
aggregate.


6.04    Conditions for Vesting of Awards. Subject to the provisions of Article
IX and Article XII of this Plan, an Award which has become effective upon the
satisfaction of any





--------------------------------------------------------------------------------





conditions for the grant specified by the Committee pursuant to Section 6.03
shall Vest upon the Key Employee's completion of fifteen Years of Vesting
Service for a Group Company. Subject to the provisions of Article IX of this
Plan, if the Key Employee's employment with a Group Company terminates to the
effect that he or she is no longer employed by any Group Company before his or
her completion of fifteen Years of Vesting Service for a Group Company, the Key
Employee's Award shall be forfeited unless:


(a)    the Key Employee's employment with the Group Company terminates on or
after the Award Effective Date in circumstances where the Committee is satisfied
that the Key Employee has no intention of taking paid employment elsewhere at
any time in the future in which case, subject to the provisions of Article XII
of this Plan, the Award shall Vest on the date of termination in respect of the
Proportionate Number of shares of Stock and shall be forfeited in respect of the
remaining shares of Stock subject to the Award;


(b)    the Key Employee's employment with the Group Company terminates as a
result of his or her death or Disability in which case, subject to the
provisions of Article XII of this Plan, the Award shall Vest in full on the date
of termination; or


(c)    the Committee, in its sole and absolute discretion, waives the conditions
described in this Section 6.04 in which case, subject to the provisions of
Article XII of this Plan, the Award shall Vest in accordance with the
Committee’s determination in its sole and absolute discretion.


6.05    Dividends and Voting Rights. For the avoidance of doubt, a Key Employee
shall not be entitled to receive dividends declared or paid, or to exercise
voting rights or any other right, in relation to Stock subject to an Award in
respect of any period prior to the Release of the Stock to the Key Employee.


6.06    Release of Stock. On or as soon as reasonably practicable after an Award
has Vested the Company will issue, transfer or procure the transfer to the Key
Employee the relevant number of shares of Stock in respect of which the Award
has Vested. The certificate representing shares of Stock Released pursuant to
the Award shall be transferred to the Key Employee as soon as practicable after
the Award Release Date. For the avoidance of doubt, the Key Employee shall have
no entitlement in relation to rights attaching to the shares of Stock until the
shares have been issued or transferred to the Key Employee pursuant to this
Section 6.06.


6.07    Cash Bonus Representing Dividends. Within 30 days of the Release of an
Award the Company or another Group Company shall pay the Bonus to the relevant
Key Employee, subject to deduction of any applicable Tax (which, for the
avoidance of doubt, shall not include secondary Class 1 national insurance
contributions for this purpose).


ARTICLE VII - SECURITIES REGISTRATION


Each Award Certificate shall provide that, upon the receipt of shares of Stock
pursuant to the Release of an Award, the Key Employee shall, if so requested by
the Company, hold such shares of Stock for investment and not with a view of
resale or distribution to the public and, if so requested by the Company, shall
deliver to the Company a written statement signed by the





--------------------------------------------------------------------------------





Key Employee satisfactory to the Company to that effect. With respect to Stock
issued pursuant to this Plan, the Company at its expense shall take such action
as it deems necessary or appropriate to register the original issuance of such
Stock to a Key Employee under the Securities Act of 1933 or under any other
applicable securities laws or to qualify such Stock for an exemption under any
such laws prior to the issuance of such Stock to a Key Employee. Notwithstanding
the foregoing, the Company shall have no obligation whatsoever to take any such
action in connection with the transfer, resale or other disposition of such
Stock by a Key Employee.


ARTICLE VIII - ADJUSTMENT


The Board, in its sole and absolute discretion, may, but shall not be required
to, adjust the number of shares of Stock reserved under Article III of this
Plan, the annual grant limit set forth in Section 6.03 of this Plan (to the
extent permitted by the rules relating to the qualified performance-based
compensation exemption from the limit on tax deductibility of compensation under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the "Code")),
and shares of Performance Stock theretofore granted in an equitable manner to
reflect any change in the capitalization of the Company, including, but not
limited to, such changes as Stock dividends or Stock splits. If any adjustment
under this Article VIII would create a fractional share of Stock, such
fractional share shall be disregarded and the number of shares of Stock reserved
or granted under this Plan shall be the next lower number of shares of Stock,
rounding all fractions downward. An adjustment made under this Article VIII by
the Board shall be conclusive and binding on all affected persons and, further,
shall not constitute an increase in the number of shares reserved under Article
III within the meaning of Article X(a) of this Plan.


ARTICLE IX - TERMINATION AFTER TRANSFER OF CONTROL


9.01    Termination After Transfer of Control. If the Key Employee’s employment
with the Group Company terminates by reason of Termination After Transfer of
Control (as defined in Section 9.02) then, subject to the provisions of Article
XII of this Plan, the Award shall Vest in full on the date of such Termination
After Transfer of Control.


9.02    Definitions.
 
(a)    “Termination After Transfer of Control” shall mean either of the
following events occurring after a Transfer of Control:


(i)    termination by a Group Company of the Key Employee’s employment with the
Group Company, within twelve (12) months following a Transfer of Control, for
any reason other than Termination for Cause (as defined below); or


(ii)    upon the Key Employee’s Constructive Termination (as defined below), the
Key Employee’s resignation from employment with a Group Company within twelve
(12) months following the Transfer of Control.


Notwithstanding any provision herein to the contrary, Termination After Transfer
of Control shall not include any termination of the Key Employee’s employment
with a Group Company which: (i) is a Termination for Cause (as defined below);
(ii) is a result of the





--------------------------------------------------------------------------------





Key Employee’s death or Disability; (iii) is a result of the Key Employee’s
voluntary termination of employment other than upon Constructive Termination (as
defined below); or (iv) occurs prior to the effectiveness of a Transfer of
Control.


(b)    “Termination for Cause” shall mean termination by a Group Company of the
Key Employee’s employment with the Group Company for any of the following
reasons: (i) theft, dishonesty, or falsification of any employment or Group
Company records; (ii) improper use or disclosure of a Group Company’s
confidential or proprietary information; (iii) the Key Employee’s failure or
inability to perform any reasonable assigned duties after written notice from a
Group Company of, and a reasonable opportunity to cure, such continued failure
or inability; (iv) any material breach by the Key Employee of any employment
agreement between the Key Employee and a Group Company, which breach is not
cured pursuant to the terms of such agreement; or (v) the Key Employee’s
conviction of any criminal act which, in the Group Company’s sole discretion,
impairs the Key Employee’s ability to perform his or her duties with the Group
Company. Termination for Cause pursuant to the foregoing shall be determined in
the sole but reasonably exercised discretion of the Committee.


(c)    “Constructive Termination” shall mean any one or more of the following:


(i)    without the Key Employee’s express written consent, the assignment to the
Key Employee of any duties, or any limitation of the Key Employee’s
responsibilities, substantially inconsistent with the Key Employee’s positions,
duties, responsibilities and status with the relevant Group Company immediately
prior to the date of a Transfer of Control;


(ii)    without the Key Employee’s express written consent, the relocation of
the principal place of the Key Employee’s employment to a location that is more
than fifty (50) miles from the Key Employee’s principal place of employment
immediately prior to the date of a Transfer of Control, or the imposition of
travel requirements substantially more demanding of the Key Employee than such
travel requirements existing immediately prior to the date of a Transfer of
Control;


(iii)    any failure by the relevant Group Company to pay, or any material
reduction by the relevant Group Company of, (A) the Key Employee’s base salary
in effect immediately prior to the date of the Transfer of Control (unless
reductions comparable in amount and duration are concurrently made for all other
employees of the relevant Group Company with responsibilities, organizational
level and title comparable to the Key Employee’s), or (B) the Key Employee’s
bonus compensation, if any, in effect immediately prior to the date of the
Transfer of Control (subject to applicable performance requirements with respect
to the actual amount of bonus compensation earned by the Key Employee); or


(iv)    any failure by the relevant Group Company to (A) continue to provide the
Key Employee with the opportunity to participate, on terms no less favorable
than those in effect for the benefit of any employee group which customarily
includes a person holding the employment position or a comparable





--------------------------------------------------------------------------------





position with the relevant Group Company then held by the Key Employee, in any
benefit or compensation plans and programs, including, but not limited to, the
relevant Group Company’s life, disability, health, dental, medical, savings,
profit sharing, stock purchase and retirement plans, if any, in which the Key
Employee was participating immediately prior to the date of the Transfer of
Control, or their equivalent, or (B) provide the Key Employee with all other
fringe benefits (or their equivalent) from time to time in effect for the
benefit of any employee group which customarily includes a person holding the
employment position or a comparable position with the relevant Group Company
then held by the Key Employee.


ARTICLE X - AMENDMENT OR TERMINATION


This Plan may be amended by the Board from time to time to the extent that the
Board in its sole and absolute discretion deems necessary or appropriate.
Notwithstanding the foregoing, no amendment of this Plan shall be made absent
the approval of the shareholders of the Company if the effect of the amendment
is:


(a)    to increase the number of shares of Stock reserved under Article III of
this Plan;


(b)    to change the class of employees of the Company eligible for Awards or to
otherwise materially modify the requirements as to eligibility for participation
in this Plan; or


(c)    to modify the material terms of this Plan that must be approved by
shareholders of the Company under the rules relating to the qualified
performance-based compensation exemption from the limit on tax deductibility of
compensation under Section 162(m) of the Code.


The Board in its sole and absolute discretion may suspend the granting of Awards
under this Plan at any time and may terminate this Plan at any time.
Notwithstanding the foregoing, the Board shall not have the right to modify,
amend or cancel any subsisting Award granted before such suspension or
termination unless the Key Employee to whom the Award was granted consents in
writing to such modification, amendment or cancellation, or there is a
dissolution or liquidation of the Company or a transaction described in Article
VIII or IX of this Plan.


ARTICLE XI - TERM OF PLAN


No Awards will be granted under this Plan on or after the earlier of:


(a)    the twentieth anniversary of the effective date of this Plan, as
determined under Article IV of this Plan, in which event this Plan otherwise
thereafter shall continue in effect until all Awards granted under this Plan
have been forfeited or have Vested and any Vested Stock has been Released; or


(b)    the date on which all of the Stock reserved under Article III of this
Plan has, as a result of the Release of Awards, been issued or no longer is
available for use under this Plan, in which event this Plan also shall terminate
on such date.





--------------------------------------------------------------------------------







ARTICLE XII - MISCELLANEOUS


12.01    Costs of the Plan. The cost of establishing and operating the Plan
shall be borne by the Company but may be recharged to the relevant Group
Companies on such arm's length basis as is considered appropriate from time to
time.


12.02    No Contract of Employment. Participation in the Plan is a matter
separate from any contract of employment or other agreement and any benefit
conferred by the Plan shall not be counted for pension or any other purpose. The
rights and obligations of any individual under the terms of his office or
employment with any Group Company will not be affected by his participation in
the Plan and the Plan does not form part of any contract of employment between
any individual and any Group Company. A Key Employee shall have no entitlement
by way of compensation or damages resulting from the termination of the office
or employment (for any reason and whether lawful or not) by virtue of which he
is or may be eligible to participate in the Plan or for the loss or reduction of
any right or benefit or prospective right or benefit under the Plan which he
might otherwise have enjoyed whether the compensation is claimed for wrongful
dismissal or otherwise.


12.03    Withholding. No Award shall Vest unless the following conditions have
been satisfied:


(a)    if the Vesting or Release of the Award would result in a Tax Liability
then the Key Employee must have entered into arrangements satisfactory to the
Committee to ensure that the relevant Group Company will receive the amount of
such Tax Liability (including but not limited to the Key Employee authorizing
the Group Company (or other person) upon the Release of the Award to sell or
procure the sale of a sufficient number of Vested Stock subject to the Award to
ensure that an appropriate sum is raised in order to discharge any Tax
Liability); and


(b)    where the Committee determines that an election should be made pursuant
to Section 431 of the Income Tax (Earnings and Pensions) Act 2003 in respect of
the shares of Stock Released to the Key Employee, such election has been made or
the Committee is satisfied that such election will be made within the applicable
time limit.


12.04    Governing Law. The provisions of this Plan and any Award shall be
governed by and interpreted in accordance with the laws of England and Wales and
any Group Company and Key Employees shall submit to the exclusive jurisdiction
of the Courts of England and Wales.



